                                                                         Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                          CASE NO.: 3:13cr56/MCR/HTC
                                                      3:16cv442/MCR/HTC

JOSHUA DOUGLAS TAYLOR
__________________________________/

                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 28, 2019. ECF No. 77. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1).    The Court has made a de novo determination of the timely filed

objections, ECF No. 80.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation, ECF No. 77, is

adopted and incorporated by reference in this Order.
                                                                        Page 2 of 2


      2.    The motion to vacate, set aside, or correct sentence, ECF No. 59, is

DENIED.

      3.    A certificate of appealability is DENIED.

      DONE AND ORDERED this 11th day of July 2019.




                                     M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case Nos. 3:13cr56/MCR/HTC; 3:16cv442/MCR/HTC
